
	
		II
		Calendar No. 252
		112th CONGRESS
		1st Session
		S. 1430
		[Report No. 112–99]
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Lautenberg (for himself and
			 Mr. Rockefeller) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			December 7, 2011
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize certain maritime programs of the Department
		  of Transportation, and for other purposes.
	
	
		1.Short title; amendment of
			 title 46, united states code; table of contents
			(a)Short
			 titleThis Act may be cited as the Maritime Administration Authorization Act for Fiscal Year
			 2012.
			(b)Amendment of
			 title 46, united states codeExcept as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or a repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of title 46,
			 United States Code.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of title
				46, United States Code; table of contents.
					Sec. 2. Marine transportation
				system.
					Sec. 3. Short sea transportation program
				amendments.
					Sec. 4. Use of National Defense Reserve
				Fleet and Ready Reserve Force Vessels.
					Sec. 5. Green ships program.
					Sec. 6. Recycling of National Defense
				Reserve Fleet Vessels.
					Sec. 7. Ship scrapping reporting
				requirement.
					Sec. 8. Extension of Maritime Security
				Fleet Program.
					Sec. 9. Maritime Workforce
				Study.
					Sec. 10. Authorization of appropriations
				for fiscal year 2012.
				
			2.Marine
			 transportation system
			(a)Report on status
			 of systemSection 50109(d) is amended to read as follows:
				
					(d)Marine
				transportation system
						(1)Report on
				waterwaysNot later than July 31, 2012, the Secretary, in
				consultation with the Secretary of Defense and the commanding officer of the
				Army Corps of Engineers, and with the concurrence of the Secretary of the
				department in which the Coast Guard is operating, shall submit a report to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Armed Services and the Committee on Transportation and
				Infrastructure of the House of Representatives on the status of the Nation's
				coastal and inland waterways that—
							(A)describes the
				state of the United States marine transportation infrastructure, including
				intercoastal infrastructure, intracoastal infrastructure, inland waterway
				infrastructure, ports, and marine facilities;
							(B)provides estimates
				of the investment levels required—
								(i)to maintain the
				infrastructure; and
								(ii)to improve the
				infrastructure; and
								(C)describes the
				overall environmental management of the maritime transportation system and the
				integration of environmental stewardship into the overall system.
							(2)Marine
				transportationThe Secretary may investigate, make determinations
				concerning, and develop a repository of statistical information relating to
				marine transportation, including its relationship to transportation by land and
				air, to facilitate research, assessment, and maintenance of the maritime
				transportation system. As used in this paragraph, the term marine
				transportation includes intercoastal transportation, intracoastal
				transportation, inland waterway transportation, ports, and marine
				facilities.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as may be necessary to carry out this
				subsection.
						.
			(b)Container-on-barge
			 transportation
				(1)Assessment and
			 reportNot later than 6 months after the date of enactment of
			 this Act, the Maritime Administration shall assess the potential for using
			 container-on-barge transportation on the inland waterways system and submit a
			 report, together with the Administration's findings, conclusions, and
			 recommendations, to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Armed Services and the Committee on
			 Transportation and Infrastructure of the House of Representatives. If the
			 Administration determines that it would be in the public interest, the report
			 may include recommendations for a plan to increase awareness of the potential
			 for use of such container-on-barge transportation and recommendations for the
			 development and implementation of such a plan.
				(2)FactorsIn
			 conducting the assessment, the Administration shall consider—
					(A)the environmental
			 benefits of increasing container-on-barge movements on our inland and
			 intracoastal waterways system;
					(B)regional
			 differences in the inland waterways system;
					(C)existing programs
			 established at coastal and Great Lakes ports for establishing awareness of deep
			 sea shipping operations;
					(D)mechanisms to
			 ensure that implementation of the plan will not be inconsistent with antitrust
			 laws; and
					(E)potential
			 frequency of service at inland river ports.
					3.Short sea
			 transportation program amendments
			(a)Program
			 purposeSection 55601(a) is amended by inserting and to
			 promote more efficient use of the navigable waters of the United States
			 after congestion.
			(b)Designation of
			 routesSection 55601(c) is amended by inserting and to
			 promote more efficient use of the navigable waters of the United States
			 after coastal corridors.
			(c)Project
			 designationSection 55601(d) is amended to read as
			 follows:
				
					(d)Project
				designationThe Secretary may designate a project as a short sea
				transportation project if the Secretary determines that the project—
						(1)mitigates landside
				congestion; or
						(2)promotes more
				efficient use of the navigable waters of the United
				States.
						.
			(d)DocumentationSection
			 55605 is amended by striking by vessel and inserting by a
			 documented vessel.
			4.Use of national
			 defense reserve fleet and ready reserve force vesselsSection 11 of the Merchant Ship Sales Act of
			 1946 (50 U.S.C. App. 1744), is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 or in paragraph (4) after the semicolon;
				(B)by striking the
			 period at the end of paragraph (5) and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(6)for civil
				contingency operations and Maritime Administration promotional and media events
				under subsection (f).
						;
				and
				(2)by adding at the
			 end the following:
				
					(f)Civil
				contingency operations and promotional and media eventsThe
				Secretary of Transportation may allow, with the concurrence of the Secretary of
				Defense, the use of a vessel in the National Defense Reserve Fleet for civil
				contingency operations requested by another Federal agency, and for Maritime
				Administration promotional and media events that are related to demonstration
				projects and research and development supporting the Maritime Administration's
				mission, if the Secretary of Transportation determines the use of the vessel is
				in the best interest of the United States Government after—
						(1)considering the
				availability of the National Defense Reserve Fleet and Ready Reserve Force
				resources;
						(2)considering the
				impact on National Defense Reserve Fleet and Ready Reserve Force mission
				support to the defense and homeland security requirements of the United States
				Government;
						(3)ensuring that the
				use of the vessel supports the mission of the Maritime Administration and does
				not significantly interfere with vessel maintenance, repair, safety, readiness,
				or resource availability;
						(4)ensuring that
				safety precautions are taken, including indemnification of liability, when
				applicable;
						(5)ensuring that any
				cost incurred by the use of the vessel is funded as a reimbursable transaction
				between Federal agencies, as applicable; and
						(6)considering any
				other factors the Secretary of Transportation determines are
				appropriate.
						.
			5.Green ships
			 program
			(a)In
			 generalChapter 503 is amended by adding at the end the
			 following:
				
					§ 50307. Green ships
				program
						(a)In
				generalThe Secretary of Transportation may establish a green
				ships program to engage in the environmental study, research, development,
				assessment, and deployment of emerging marine technologies through the use of
				public vessels under the control of the Maritime Administration or private
				vessels under United States registry, and through partnerships and cooperative
				efforts with academic, public, private, and non-governmental entities.
						(b)Program
				requirementsThe program—
							(1)shall identify,
				evaluate, test, demonstrate, or improve emerging marine technologies that are
				likely to achieve environmental improvements—
								(A)by reducing air
				emissions, water emissions, or other ship discharges;
								(B)by increasing fuel
				economy or the use of alternative fuels; or
								(C)by controlling
				aquatic invasive species; and
								(2)shall be
				coordinated with the Environmental Protection Agency, the United States Coast
				Guard, and other Federal, State, local, or tribal agencies, as
				appropriate.
							(c)Program
				coordinationProgram coordination under subsection (b)(2) may
				include—
							(1)activities that
				are associated with the development or approval of validation and testing
				regimes; and
							(2)certification or
				validation of emerging technologies that demonstrate significant environmental
				benefits.
							(d)Funding and
				fees
							(1)In
				generalIn carrying out the green ships program, the Secretary of
				Transportation may apply such funds as may be appropriated and such funds or
				resources as may become available by gift, cooperative agreement, or otherwise,
				including the collection of fees, for the purposes of the program and its
				administration.
							(2)Establishment of
				feesPursuant to section 9701 of title 31, the Secretary of
				Transportation may promulgate regulations establishing fees to recover
				reasonable costs to the Secretary and to academic, public, and non-governmental
				entities associated with the program.
							(3)Fee
				depositAny fees collected under this section shall be deposited
				in a special fund of the United States Treasury for services rendered under the
				program, which thereafter shall remain available until expended to carry out
				the Secretary of Transportation's activities for which the fees were
				collected.
							(e)ReportThe
				Secretary of Transportation shall report on the activities, expenditures, and
				results of the green ships program during the preceding fiscal year in the
				annual budget submission to
				Congress.
						.
			(b)Conforming
			 amendmentThe table of contents for chapter 503 is amended by
			 inserting after the item relating to section 50306 the following:
				
					
						50307. Green ships
				program.
					
					.
			6.Recycling of
			 national defense reserve fleet vesselsSection 113(e)(15) of title 40, United
			 States Code, is amended to read as follows:
			
				(15)the Maritime
				Administration with respect to the acquisition, procurement, operation,
				maintenance, preservation, sale, lease, charter, construction, reconstruction,
				reconditioning (including outfitting and equipping incidental to construction,
				reconstruction, or reconditioning), or disposal for recycling (including
				related contracts for towing, dry-docking, sale or purchase of services for
				recycling, and vessel management), of a merchant vessel or shipyard, ship site,
				terminal, pier, dock, warehouse, or other installation necessary or appropriate
				for carrying out a program of the Administration authorized by law or
				non-administrative activities incidental to a program of the Administration
				authorized by law, but the Administration shall, to the maximum extent it
				considers practicable, consistent with the purposes of its programs and the
				effective, efficient conduct of its activities, coordinate its operations with
				the requirements of this subtitle and with policies and regulations prescribed
				under this
				subtitle;
				.
		7.Ship scrapping
			 reporting requirementSection
			 3502 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year
			 2001 (enacted into law by section 1 of Public Law 106–398; 16 U.S.C. 5405 note;
			 114 Stat. 1654A–490) is amended by amending subsection (f) to read as
			 follows:
			
				(f)The Secretary of
				Transportation shall provide briefings, upon request, to the Committee on
				Commerce, Science, and Transportation and the Committee on Armed Forces of the
				Senate and the Committee on Transportation and Infrastructure, the Committee on
				Resources, and the Committee on Armed Forces of the House of Representatives
				on—
					(1)the progress made
				to recycle vessels;
					(2)any problems
				encountered in recycling vessels; and
					(3)any other issues
				relating to vessel recycling and
				disposal.
					.
		8.Extension of
			 maritime security fleet program
			(a)Section 53101 is
			 amended—
				(1)by amending
			 paragraph (4) to read as follows:
					
						(4)Foreign
				commerceThe term foreign commerce means—
							(A)commerce or trade
				between the United States, its territories or possessions, or the District of
				Columbia, and a foreign country; and
							(B)commerce or trade
				between foreign
				countries.
							;
				(2)by striking
			 paragraph (5);
				(3)by redesignating
			 paragraphs (6) through (13) as (5) through (12), respectively; and
				(4)by amending
			 paragraph (5), as redesignated by section 8(a)(3) of this Act, to read as
			 follows:
					
						(5)Participating
				fleet vesselThe term participating fleet vessel
				means any vessel that—
							(A)On October 1,
				2015—
								(i)meets the
				requirements of paragraph (1), (2), (3), or (4) of section 53102(c); and
								(ii)is less than 20
				years of age if the vessel is a tank vessel, or is less than 25 years of age
				for all other vessel types; and
								(B)On December 31,
				2014, is covered by an operating agreement under this
				chapter.
							.
				(b)Section 53102(b)
			 is amended to read as follows:
				
					(b)Vessel
				eligibilityA vessel is eligible to be included in the Fleet
				if—
						(1)the vessel meets
				the requirements of paragraph (1), (2), (3), or (4) of subsection (c);
						(2)the vessel is
				operated (or in the case of a vessel to be constructed, will be operated) in
				providing transportation in foreign commerce;
						(3)the vessel is
				self-propelled and—
							(A)is a tank vessel
				that is 10 years of age or less on the date the vessel is included in the
				Fleet; or
							(B)is any other type
				of vessel that is 15 years of age or less on the date the vessel is included in
				the Fleet;
							(4)the vessel—
							(A)is suitable for
				use by the United States for national defense or military purposes in time of
				war or national emergency, as determined by the Secretary of Defense;
				and
							(B)is commercially
				viable, as determined by the Secretary; and
							(5)the vessel—
							(A)is a United
				States-documented vessel; or
							(B)is not a United
				States-documented vessel, but—
								(i)the owner of the
				vessel has demonstrated an intent to have the vessel documented under chapter
				121 of this title if it is included in the Fleet; and
								(ii)at the time an
				operating agreement for the vessel is entered into under this chapter, the
				vessel is eligible for documentation under chapter 121 of this
				title.
								.
			(c)Section 53103 is
			 amended—
				(1)by amending
			 subsection (b) to read as follows:
					
						(b)Extension of
				Existing Operating Agreements.—The Secretary is authorized to amend an
				operating agreement that is in existence on December 31, 2014, for a
				participating fleet vessel, or any subsequent replacement of the participating
				fleet vessel, to extend the operating agreement through September 30, 2025. The
				terms and conditions of the extended operating agreement shall include terms
				and conditions authorized under this chapter, as amended from time to time. If
				a contractor does not agree to an extended operating agreement before February
				28, 2015, the Secretary may award the operating agreement to another
				contractor. Beginning on February 28, 2015, operating agreements shall not be
				transferable by the contractor.
						;
				and
				(2)by amending
			 subsection (c) to read as follows:
					
						(c)Procedure for
				awarding new operating agreementsThe Secretary may enter into a
				new operating agreement with an applicant that meets the requirements of
				section 53102(c) (for vessels that meet the qualifications of section 53102(b))
				on the basis of priority for vessel type established by military requirements
				of the Secretary of Defense. The Secretary shall allow an applicant at least 30
				days to submit an application for a new operating agreement. After
				consideration of military requirements, priority shall be given to an applicant
				that is a U.S. citizen under section 50501 of this title. The Secretary may not
				approve an application without the consent of the Secretary of Defense. The
				Secretary shall enter into an operating agreement with the applicant or provide
				a written reason for denying the
				application.
						.
				(d)Section 53104 is
			 amended—
				(1)in subsection (c),
			 by striking paragraph (3); and
				(2)in subsection (e),
			 by striking an operating agreement under this chapter is terminated
			 under subsection (c)(3), or if.
				(e)Section 53105 is
			 amended—
				(1)by amending
			 subsection (e) to read as follows:
					
						(e)Replacement
				vesselsA contractor may replace a vessel under an operating
				agreement with another vessel that is eligible to be included in the Fleet
				under section 53102(b), if the Secretary, in conjunction with the Secretary of
				Defense, approves the replacement of the
				vessel.
						;
				and
				(2)by striking
			 subsection (f).
				(f)Section 53106 is
			 amended—
				(1)in subsection
			 (a)(1), by striking and (C) $3,100,000 for each of fiscal years 2012
			 through 2025. and inserting the following:
					
						(C)$3,100,000 for
				each of fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018;
						(D)$3,500,000 for
				each of fiscal years 2019, 2020, and 2021; and
						(E)$3,700,000 for
				each of fiscal years 2022, 2023, 2024, and
				2025.
						;
				(2)in subsection
			 (c)(3)(C), by striking a LASH vessel. and inserting a
			 lighter aboard ship vessel.; and
				(3)by striking
			 subsection (f).
				(g)Section
			 53107(b)(1) is amended to read as follows:
				
					(1)In
				generalAn Emergency Preparedness Agreement under this section
				shall require that a contractor for a vessel covered by an operating agreement
				under this chapter shall make commercial transportation resources (including
				services) available, upon request by the Secretary of Defense during a time of
				war or national emergency, or whenever the Secretary of Defense determines that
				it is necessary for national security or contingency operation (as that term is
				defined in section 101 of title 10, United States
				Code).
					.
			(h)Section 53109 is
			 repealed.
			(i)The table of
			 contents for chapter 531 is amended by striking the item relating to section
			 53109.
			(j)Section 53111 is
			 amended by striking and (3) $186,000,000 for each fiscal year thereafter
			 through fiscal year 2025. and inserting the following:
				
					(3)$186,000,000 for
				each of fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018;
					(4)$210,000,000 for
				each of fiscal years 2019, 2020, and 2021; and
					(5)$222,000,000 for
				each fiscal year thereafter through fiscal year
				2025.
					.
			(k)Chapter 531 is
			 amended by adding at the end the following:
				
					§ 53112. Acquisition of fleet
				vessels
						(a)In
				generalNotwithstanding section 2218(f) of title 10, United
				States Code, upon replacement of any vessel subject to an operating agreement
				under this chapter, and subject to agreement by the vessel owner, the Secretary
				is authorized, subject to concurrence with the Secretary of Defense, to acquire
				the vessel being replaced for inclusion in the National Defense Reserve
				Fleet.
						(b)RequirementsIn
				order to be eligible for acquisition by the Secretary under this section, a
				vessel shall—
							(1)have been included
				in a Maritime Security Program Operating Agreement for not less than 3 years;
				and
							(2)meet
				recapitalization requirements for the Ready Reserve Force.
							(c)Fair market
				valueThe Maritime Administration shall establish a fair market
				value for the acquisition of an eligible vessel under this section.
						(d)AppropriationsA
				vessel acquisition under this section shall be subject to the availability of
				appropriations and the appropriations shall be part of the National Defense
				Reserve Fleet appropriations and separate from Maritime Security Program
				appropriations.
						.
			(l)Effective date
			 of amendmentsThe amendments made by—
				(1)paragraphs (2),
			 (3), and (4) of section 8(a) of this Act take effect on December 31,
			 2014;
				(2)section 8(c)(1) of
			 this Act take effect on December 31, 2014; and
				(3)section 8(f)(2) of
			 this Act take effect on December 31, 2014.
				9.Maritime
			 workforce study
			(a)Training
			 studyThe Comptroller General of the United States shall conduct
			 a study on the training needs of the maritime workforce.
			(b)Study
			 componentsThe study shall—
				(1)analyze the impact
			 of training requirements imposed by domestic and international regulations and
			 conventions, companies, and government agencies that charter or operate
			 vessels;
				(2)evaluate the
			 ability of the Nation's maritime training infrastructure to meet the current
			 needs of the maritime industry;
				(3)evaluate the
			 ability of the Nation's maritime training infrastructure to effectively meet
			 the needs of the maritime industry in the future;
				(4)identify trends in
			 maritime training;
				(5)compare the
			 training needs of U.S. mariners with the vocational training and educational
			 assistance programs available from Federal agencies to evaluate the ability of
			 Federal programs to meet the training needs of U.S. mariners;
				(6)include
			 recommendations for future programs to enhance the capabilities of the Nation's
			 maritime training infrastructure; and
				(7)include
			 recommendations for future programs to assist U.S. mariners and those entering
			 the maritime profession achieve the required training.
				(c)Final
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall submit a report on the results of the study
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
			10.Authorization of
			 appropriations for fiscal year 2012There are authorized to be appropriated to
			 the Secretary of Transportation for programs of the Maritime Administration the
			 following amounts:
			(1)Operations and
			 trainingFor expenses necessary for operations and training
			 activities, not to exceed $161,539,000 for the fiscal year ending September 30,
			 2012, of which—
				(A)$28,885,000 is for
			 capital improvements at the U.S. Merchant Marine Academy, to remain available
			 until expended; and
				(B)$11,100,000 is for
			 maintenance and repair for training ships at State Maritime Schools, to remain
			 available until expended.
				(2)Maritime
			 guaranteed loansFor administrative expenses related to loan
			 guarantee commitments under chapter 537 of title 46, United States Code, not to
			 exceed $3,750,000, which shall be paid to the appropriation for
			 Operations and Training, Maritime Administration.
			(3)Ship
			 disposalFor disposal of non-retention vessels in the National
			 Defense Reserve Fleet, $18,500,000, to remain available until expended.
			
	
		1.Short title; amendment of
			 title 46, united states code; table of contents
			(a)Short
			 titleThis Act may be cited as the Maritime Administration Authorization Act for Fiscal Year
			 2012.
			(b)Amendment of title 46,
			 united states codeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 46, United
			 States Code.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of title 46,
				United States Code; table of contents.
					Sec. 2. Marine transportation
				system.
					Sec. 3. Short sea transportation program
				amendments.
					Sec. 4. Use of National Defense Reserve Fleet
				and Ready Reserve Force Vessels.
					Sec. 5. Green ships program.
					Sec. 6. Waiver of navigation and
				vessel-inspection laws.
					Sec. 7. Ship scrapping reporting
				requirement.
					Sec. 8. Extension of Maritime Security Fleet
				Program.
					Sec. 9. Maritime Workforce Study.
					Sec. 10. Maritime Administration vessel
				recycling contract award practices.
					Sec. 11. Prohibition on Maritime Administration
				receipt of polar icebreakers.
					Sec. 12. Authorization of appropriations for
				fiscal year 2012.
				
			2.Marine transportation
			 system
			(a)Report on status of
			 systemSection 50109(d) is amended to read as follows:
				
					(d)Marine transportation
				system
						(1)Report on
				waterwaysNot later than October 1, 2012, the Secretary, in
				consultation with the Secretary of Defense and the commanding officer of the
				Army Corps of Engineers, and with the concurrence of the Secretary of the
				department in which the Coast Guard is operating, shall submit a report to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Armed Services and the Committee on Transportation and
				Infrastructure of the House of Representatives on the status of the Nation's
				coastal and inland waterways that—
							(A)describes the state of
				the United States' marine transportation infrastructure, including intercoastal
				infrastructure, intracoastal infrastructure, inland waterway infrastructure,
				ports, and marine facilities;
							(B)provides estimates of the
				investment levels required—
								(i)to maintain the
				infrastructure; and
								(ii)to improve the
				infrastructure; and
								(C)describes the overall
				environmental management of the maritime transportation system and the
				integration of environmental stewardship into the overall system.
							(2)Marine
				transportationThe Secretary may investigate, make determinations
				concerning, and develop a repository of statistical information relating to
				marine transportation, including its relationship to transportation by land and
				air, to facilitate research, assessment, and maintenance of the maritime
				transportation system. As used in this paragraph, the term marine
				transportation includes intercoastal transportation, intracoastal
				transportation, inland waterway transportation, ports, and marine
				facilities.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as may be necessary to carry out this
				subsection.
						.
			(b)Container-on-barge
			 transportation
				(1)Assessment and
			 reportNot later than 6 months after the date of enactment of
			 this Act, the Maritime Administration shall assess the potential for using
			 container-on-barge transportation on the inland waterways system and submit a
			 report, together with the Administration's findings, conclusions, and
			 recommendations, to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Armed Services and the Committee on
			 Transportation and Infrastructure of the House of Representatives. If the
			 Administration determines that it would be in the public interest, the report
			 may include recommendations for a plan to increase awareness of the potential
			 for use of such container-on-barge transportation and recommendations for the
			 development and implementation of such a plan.
				(2)FactorsIn
			 conducting the assessment, the Administration shall consider—
					(A)the environmental
			 benefits of increasing container-on-barge movements on our inland and
			 intracoastal waterways system;
					(B)regional differences in
			 the inland waterways system;
					(C)existing programs
			 established at coastal and Great Lakes ports for establishing awareness of deep
			 sea shipping operations;
					(D)mechanisms to ensure that
			 implementation of the plan will not be inconsistent with antitrust laws;
			 and
					(E)potential frequency of
			 service at inland river ports.
					3.Short sea transportation
			 program amendments
			(a)Program
			 purposeSection 55601(a) is amended by inserting and to
			 promote more efficient use of the navigable waters of the United States
			 after congestion.
			(b)Designation of
			 routesSection 55601(c) is amended by inserting and to
			 promote more efficient use of the navigable waters of the United States
			 after coastal corridors.
			(c)Project
			 designationSection 55601(d) is amended to read as
			 follows:
				
					(d)Project
				designationThe Secretary may designate a project as a short sea
				transportation project if the Secretary determines that the project—
						(1)mitigates landside
				congestion; or
						(2)promotes more efficient
				use of the navigable waters of the United
				States.
						.
			(d)DocumentationSection
			 55605 is amended by striking by vessel and inserting by a
			 documented vessel.
			4.Use of national defense
			 reserve fleet and ready reserve force vesselsSection 11 of the Merchant Ship Sales Act of
			 1946 (50 U.S.C. App. 1744), is amended—
			(1)in subsection (b)—
				(A)by striking
			 or in paragraph (4) after the semicolon;
				(B)by striking the period at
			 the end of paragraph (5) and inserting ; or; and
				(C)by adding at the end the
			 following:
					
						(6)for civil contingency
				operations and Maritime Administration promotional and media events under
				subsection (f).
						;
				and
				(2)by adding at the end the
			 following:
				
					(f)Civil contingency
				operations and promotional and media eventsThe Secretary of
				Transportation may allow, with the concurrence of the Secretary of Defense, the
				use of a vessel in the National Defense Reserve Fleet for civil contingency
				operations requested by another Federal agency, and for Maritime Administration
				promotional and media events that are related to demonstration projects and
				research and development supporting the Maritime Administration's mission, if
				the Secretary of Transportation determines the use of the vessel is in the best
				interest of the United States Government after—
						(1)considering the
				availability of the National Defense Reserve Fleet and Ready Reserve Force
				resources;
						(2)considering the impact on
				National Defense Reserve Fleet and Ready Reserve Force mission support to the
				defense and homeland security requirements of the United States
				Government;
						(3)ensuring that the use of
				the vessel supports the mission of the Maritime Administration and does not
				significantly interfere with vessel maintenance, repair, safety, readiness, or
				resource availability;
						(4)ensuring that safety
				precautions are taken, including indemnification of liability, when
				applicable;
						(5)ensuring that any cost
				incurred by the use of the vessel is funded as a reimbursable transaction
				between Federal agencies, as applicable; and
						(6)considering any other
				factors the Secretary of Transportation determines are
				appropriate.
						.
			5.Green ships
			 program
			(a)In
			 generalChapter 503 is amended by adding at the end the
			 following:
				
					§
				50307. Green ships program
						(a)In
				generalThe Secretary of Transportation may establish a green
				ships program to engage in the environmental study, research, development,
				assessment, and deployment of emerging marine technologies and practices
				related to the marine transportation system through the use of public vessels
				under the control of the Maritime Administration or private vessels under
				United States registry, and through partnerships and cooperative efforts with
				academic, public, private, and non-governmental entities and facilities.
						(b)Program
				requirementsThe program shall—
							(1)identify, study,
				evaluate, test, demonstrate, or improve emerging marine technologies and
				practices that are likely to achieve environmental improvements by—
								(A)reducing air
				emissions, water emissions, or other ship discharges;
								(B)increasing fuel economy
				or the use of alternative fuels and alternative energy (including the use of
				shore power); or
								(C)controlling aquatic
				invasive species; and
								(2)be coordinated
				with the Environmental Protection Agency, the United States Coast Guard, and
				other Federal, State, local, or tribal agencies, as appropriate.
							(c)Program
				coordinationProgram coordination under subsection (b)(2) may
				include—
							(1)activities that
				are associated with the development or approval of validation and testing
				regimes; and
							(2)certification or
				validation of emerging technologies or practices that demonstrate significant
				environmental benefits.
							(d)Funding and
				fees
							(1)In
				generalIn carrying out the green ships program, the Secretary of
				Transportation may apply such funds as may be appropriated and such funds or
				resources as may become available by gift, cooperative agreement, or otherwise,
				including the collection of fees, for the purposes of the program and its
				administration.
							(2)Establishment of
				feesPursuant to section 9701 of title 31, the Secretary of
				Transportation may promulgate regulations establishing fees to recover
				reasonable costs to the Secretary and to academic, public, and non-governmental
				entities associated with the program.
							(3)Fee
				depositAny fees collected under this section shall be deposited
				in a special fund of the United States Treasury for services rendered under the
				program, which thereafter shall remain available until expended to carry out
				the Secretary of Transportation's activities for which the fees were
				collected.
							(e)ReportThe
				Secretary of Transportation shall report on the activities, expenditures, and
				results of the green ships program during the preceding fiscal year in the
				annual budget submission to
				Congress.
						.
			(b)Conforming
			 amendmentThe table of contents for chapter 503 is amended by
			 inserting after the item relating to section 50306 the following:
				
					
						50307. Green ships
				program.
					
					.
			6.Waiver of navigation and
			 vessel-inspection lawsSection
			 501(b) is amended by adding A waiver shall be accompanied by a
			 certification by the individual and the Administrator to the Committee on
			 Commerce, Science, and Transportation and the Committee on Armed Services of
			 the Senate, and the Committee on Transportation and Infrastructure and the
			 Committee on Armed Services of the House of Representatives that it is not
			 possible to use a United States flag vessel or United States flag vessels
			 collectively to meet the national defense requirements. after
			 prescribes..
		7.Ship scrapping reporting
			 requirementSection 3502 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001
			 (enacted into law by section 1 of Public Law 106–398; 16 U.S.C. 5405 note; 114
			 Stat. 1654A–490) is amended by amending subsection (f) to read as
			 follows:
			
				(f)The Secretary of
				Transportation shall provide briefings, upon request, to the Committee on
				Commerce, Science, and Transportation and the Committee on Armed Services of
				the Senate and the Committee on Transportation and Infrastructure, the
				Committee on Resources, and the Committee on Armed Services of the House of
				Representatives on—
					(1)the progress made to
				recycle vessels;
					(2)any problems encountered
				in recycling vessels; and
					(3)any other issues relating
				to vessel recycling and
				disposal.
					.
		8.Extension of maritime
			 security fleet program
			(a)Section 53101 is
			 amended—
				(1)by amending paragraph (4)
			 to read as follows:
					
						(4)Foreign
				commerceThe term foreign commerce means—
							(A)commerce or trade between
				the United States, its territories or possessions, or the District of Columbia,
				and a foreign country; and
							(B)commerce or trade between
				foreign
				countries.
							;
				(2)by striking paragraph
			 (5);
				(3)by redesignating
			 paragraphs (6) through (13) as (5) through (12), respectively; and
				(4)by amending paragraph
			 (5), as redesignated by section 8(a)(3) of this Act, to read as follows:
					
						(5)Participating fleet
				vesselThe term participating fleet vessel means any
				vessel that—
							(A)on October 1,
				2015—
								(i)meets the
				requirements of paragraph (1), (2), (3), or (4) of section 53102(c); and
								(ii)is less than 20
				years of age if the vessel is a tank vessel, or is less than 25 years of age
				for all other vessel types; and
								(B)on December 31,
				2014, is covered by an operating agreement under this
				chapter.
							.
				(b)Section 53102(b) is
			 amended to read as follows:
				
					(b)Vessel
				eligibilityA vessel is eligible to be included in the Fleet
				if—
						(1)the vessel meets the
				requirements of paragraph (1), (2), (3), or (4) of subsection (c);
						(2)the vessel is operated
				(or in the case of a vessel to be constructed, will be operated) in providing
				transportation in foreign commerce;
						(3)the vessel is
				self-propelled and—
							(A)is a tank vessel that is
				10 years of age or less on the date the vessel is included in the Fleet;
				or
							(B)is any other type of
				vessel that is 15 years of age or less on the date the vessel is included in
				the Fleet;
							(4)the vessel—
							(A)is suitable for use by
				the United States for national defense or military purposes in time of war or
				national emergency, as determined by the Secretary of Defense; and
							(B)is commercially viable,
				as determined by the Secretary; and
							(5)the vessel—
							(A)is a United
				States-documented vessel; or
							(B)is not a United
				States-documented vessel, but—
								(i)the owner of the vessel
				has demonstrated an intent to have the vessel documented under chapter 121 of
				this title if it is included in the Fleet; and
								(ii)at the time an operating
				agreement for the vessel is entered into under this chapter, the vessel is
				eligible for documentation under chapter 121 of this
				title.
								.
			(c)Section 53103 is
			 amended—
				(1)by amending subsection
			 (b) to read as follows:
					
						(b)Extension of existing
				operating agreements
							(1)Offer to
				extendNot later than 60 days after the date of enactment of the
				Maritime Administration Authorization Act for Fiscal Year 2012, the Secretary
				shall offer, to an existing contractor, to extend, through September 30, 2025,
				an operating agreement that is in existence on the date of enactment of that
				Act. The terms and conditions of the extended operating agreement shall include
				terms and conditions authorized under this chapter, as amended from time to
				time.
							(2)Time
				limitAn existing contractor shall have not later than 120 days
				after the date the Secretary offers to extend an operating agreement to agree
				to the extended operating agreement.
							(3)Subsequent
				awardThe Secretary may award an operating agreement to an
				applicant that is eligible to enter into an operating agreement for fiscal
				years 2016 through 2025 if the existing contractor does not agree to the
				extended operating agreement under paragraph
				(2).
							;
				and
				(2)by amending subsection
			 (c) to read as follows:
					
						(c)Procedure for awarding
				new operating agreementsThe Secretary may enter into a new
				operating agreement with an applicant that meets the requirements of section
				53102(c) (for vessels that meet the qualifications of section 53102(b)) on the
				basis of priority for vessel type established by military requirements of the
				Secretary of Defense. The Secretary shall allow an applicant at least 30 days
				to submit an application for a new operating agreement. After consideration of
				military requirements, priority shall be given to an applicant that is a U.S.
				citizen under section 50501 of this title. The Secretary may not approve an
				application without the consent of the Secretary of Defense. The Secretary
				shall enter into an operating agreement with the applicant or provide a written
				reason for denying the
				application.
						.
				(d)Section 53104 is
			 amended—
				(1)in subsection (c), by
			 striking paragraph (3); and
				(2)in subsection (e), by
			 striking an operating agreement under this chapter is terminated under
			 subsection (c)(3), or if.
				(e)Section 53105 is
			 amended—
				(1)by amending subsection
			 (e) to read as follows:
					
						(e)Transfer of operating
				agreementsA contractor under an operating agreement may transfer
				the agreement (including all rights and obligations under the operating
				agreement) to any person that is eligible to enter into the operating agreement
				under this chapter if the Secretary and the Secretary of Defense determine that
				the transfer is in the best interests of the United States. A transaction shall
				not be considered a transfer of an operating agreement if the same legal entity
				with the same vessels remains the contracting party under the operating
				agreement.
						;
				and
				(2)by amending subsection
			 (f) to read as follows:
					
						(f)Replacement
				vesselsA contractor may replace a vessel under an operating
				agreement with another vessel that is eligible to be included in the Fleet
				under section 53102(b), if the Secretary, in conjunction with the Secretary of
				Defense, approves the replacement of the
				vessel.
						.
				(f)Section 53106 is
			 amended—
				(1)in subsection (a)(1), by
			 striking and (C) $3,100,000 for each of fiscal years 2012 through
			 2025. and inserting the following:
					
						(C)$3,100,000 for each of
				fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018;
						(D)$3,500,000 for each of
				fiscal years 2019, 2020, and 2021; and
						(E)$3,700,000 for each of
				fiscal years 2022, 2023, 2024, and
				2025.
						;
				(2)in subsection (c)(3)(C),
			 by striking a LASH vessel. and inserting a lighter aboard
			 ship vessel.; and
				(3)by striking subsection
			 (f).
				(g)Section 53107(b)(1) is
			 amended to read as follows:
				
					(1)In
				generalAn Emergency Preparedness Agreement under this section
				shall require that a contractor for a vessel covered by an operating agreement
				under this chapter shall make commercial transportation resources (including
				services) available, upon request by the Secretary of Defense during a time of
				war or national emergency, or whenever the Secretary of Defense determines that
				it is necessary for national security or contingency operation (as that term is
				defined in section 101 of title 10, United States
				Code).
					.
			(h)Section 53109 is
			 repealed.
			(i)Section 53111 is
			 amended—
				(1)by striking
			 and at the end of paragraph (2); and
				(2)by amending paragraph (3)
			 to read as follows:
					
						(3)$186,000,000 for each of
				fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018;
						(4)$210,000,000 for each of
				fiscal years 2019, 2020, and 2021; and
						(5)$222,000,000 for each
				fiscal year thereafter through fiscal year
				2025.
						.
				(j)Chapter 531 is amended by
			 adding at the end the following:
				
					§
				53112. Acquisition of fleet vessels
						(a)In
				generalNotwithstanding section 2218(f) of title 10, United
				States Code, upon replacement of any vessel subject to an operating agreement
				under this chapter, and subject to agreement by the vessel owner, the Secretary
				is authorized, subject to concurrence with the Secretary of Defense, to acquire
				the vessel being replaced for inclusion in the National Defense Reserve
				Fleet.
						(b)RequirementsIn
				order to be eligible for acquisition by the Secretary under this section, a
				vessel shall—
							(1)have been included in a
				Maritime Security Program Operating Agreement for not less than 3 years;
				and
							(2)meet recapitalization
				requirements for the Ready Reserve Force.
							(c)Fair market
				valueThe Maritime Administration shall establish a fair market
				value for the acquisition of an eligible vessel under this section.
						(d)AppropriationsA
				vessel acquisition under this section shall be subject to the availability of
				appropriations and the appropriations shall be part of the National Defense
				Reserve Fleet appropriations and separate from Maritime Security Program
				appropriations.
						.
			(k)The table of contents for
			 chapter 531 is amended—
				(1)by striking the item
			 relating to section 53109; and
				(2)by inserting at the end
			 the following:
					
						
							53112. Acquisition of fleet
				vessels.
						
						.
				(l)Effective date of
			 amendmentsThe amendments made by—
				(1)paragraphs (2), (3), and
			 (4) of section 8(a) of this Act take effect on December 31, 2014; and
				(2)section 8(f)(2) of this
			 Act take effect on December 31, 2014.
				9.Maritime workforce
			 study
			(a)Training
			 studyThe Comptroller General of the United States shall conduct
			 a study on the training needs of the maritime workforce.
			(b)Study
			 componentsThe study shall—
				(1)analyze the impact of
			 training requirements imposed by domestic and international regulations and
			 conventions, companies, and government agencies that charter or operate
			 vessels;
				(2)evaluate the ability of
			 the Nation's maritime training infrastructure to meet the current needs of the
			 maritime industry;
				(3)evaluate the ability of
			 the Nation's maritime training infrastructure to effectively meet the needs of
			 the maritime industry in the future;
				(4)identify trends in
			 maritime training;
				(5)compare the training
			 needs of U.S. mariners with the vocational training and educational assistance
			 programs available from Federal agencies to evaluate the ability of Federal
			 programs to meet the training needs of U.S. mariners;
				(6)include recommendations
			 for future programs to enhance the capabilities of the Nation's maritime
			 training infrastructure; and
				(7)include recommendations
			 for future programs to assist U.S. mariners and those entering the maritime
			 profession achieve the required training.
				(c)Final
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall submit a report on the results of the study
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
			10.Maritime administration
			 vessel recycling contract award practices
			(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Inspector General of the Department of Transportation shall
			 conduct an assessment of the source selection procedures and practices used to
			 award the Maritime Administration's National Defense Reserve Fleet vessel
			 recycling contracts. The Inspector General shall assess the process,
			 procedures, and practices used for the Maritime Administration's qualification
			 of vessel recycling facilities. The Inspector General shall report the findings
			 to the Committee on Commerce, Science, and Transportation and the Committee on
			 Armed Services of the Senate, and the Committee on Transportation and
			 Infrastructure and the Committee on Armed Services of the House of
			 Representatives.
			(b)AssessmentThe
			 assessment under subsection (a) shall include a review of whether the Maritime
			 Administration's contract source selection procedures and practices are
			 consistent with law, the Federal Acquisition Regulations (FAR), and Federal
			 best practices associated with making source selection decisions.
			(c)ConsiderationsIn
			 making the assessment under subsection (a), the Inspector General may consider
			 any other aspect of the Maritime Administration's vessel recycling process that
			 the Inspector General deems appropriate to review.
			11.Prohibition on maritime
			 administration receipt of polar icebreakersUntil the date that is 2 years after the
			 date on which the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives receive the polar icebreaker business case analysis under
			 subsection 307(f) of the Coast Guard Authorization Act of 2010 (14 U.S.C. 92
			 note), or until the Coast Guard has replaced the Coast Guard Cutter POLAR SEA
			 (WAGB 11) and the Coast Guard Cutter POLAR STAR (WAGB 10) with 2 in
			 commission, active heavy polar icebreakers—
			(1)the Administrator of the
			 Maritime Administration may not receive, maintain, dismantle, or recycle either
			 cutter; and
			(2)the Commandant may
			 not—
				(A)transfer or relinquish
			 ownership of either of the cutters;
				(B)dismantle a major
			 component of, or recycle parts from, the POLAR SEA, unless the POLAR STAR
			 cannot be made to function properly without doing so;
				(C)change the homeport of
			 either of the cutters;
				(D)expend any funds—
					(i)for any expenses directly
			 or indirectly associated with the decommissioning of either of the cutters,
			 including expenses for dock use or other goods and services;
					(ii)for any personnel
			 expenses directly or indirectly associated with the decommissioning of either
			 of the cutters, including expenses for a decommissioning officer; or
					(iii)for any expenses
			 associated with a decommissioning ceremony for either of the cutters;
					(E)appoint a decommissioning
			 officer to be affiliated with either of the cutters; or
				(F)place either of the
			 cutters in inactive status, including a status of—
					(i)out of commission, in
			 reserve;
					(ii)out of service, in
			 reserve; or
					(iii)pending placement out
			 of commission.
					12.Authorization of
			 appropriations for fiscal year 2012There are authorized to be appropriated to
			 the Secretary of Transportation for programs of the Maritime Administration the
			 following amounts:
			(1)Operations and
			 trainingFor expenses necessary for operations and training
			 activities, not to exceed $161,539,000 for the fiscal year ending September 30,
			 2012, of which—
				(A)$28,885,000 is for
			 capital improvements at the U.S. Merchant Marine Academy, to remain available
			 until expended; and
				(B)$11,100,000 is for
			 maintenance and repair for training ships at State Maritime Schools, to remain
			 available until expended.
				(2)Maritime guaranteed
			 loansFor administrative expenses related to loan guarantee
			 commitments under chapter 537 of title 46, United States Code, not to exceed
			 $3,750,000, which shall be paid to the appropriation for Operations and
			 Training, Maritime Administration.
			(3)Ship
			 disposalFor disposal of non-retention vessels in the National
			 Defense Reserve Fleet, $18,500,000, to remain available until expended.
			
	
		December 7, 2011
		Reported with an amendment
	
